Citation Nr: 0816430	
Decision Date: 05/19/08    Archive Date: 05/29/08

DOCKET NO.  04-24 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.	Whether new and material evidence was received to reopen 
a claim for service connection for loss of vision in the 
left eye.

2.	Whether new and material evidence was received to reopen 
a claim for service connection for a right eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1957.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In May 2007, the Board denied 
the veteran's claim for service connection for bilateral 
hearing loss and remanded his claims regarding service 
connection for left and right eye disorders to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., for 
further development.

After the November 2007 supplemental statement of the case 
(SSOC) was issued, in early 2008, the veteran submitted 
additional evidence in the form of service records.  In an 
April 2008 written statement, his service representative 
waived the need for initial RO review of this new evidence.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

The record reflects that on November 9, 2007, the RO mailed a 
SSOC to the veteran.  However, in a signed statement dated 
January 29, 2008, the veteran said that he had not received a 
copy of the SSOC mailed on November 9, 2007 and requested to 
receive another copy.  There is no indication that another 
copy of this SSOC was sent to him.  The case had been 
returned to the Board by the time this request was received.  
In order not to violate due process, it is concluded that the 
RO/AMC should forward this document and provide opportunity 
for additional argument or evidence from the appellant.

As well, in his statement, the veteran said that he was 
changing his power of attorney to the "NAACP" (National 
Association for the Advancement of Colored People) and 
requested that this be noted in his file.  However, the 
veteran did not submit a signed Appointment of Veterans 
Service Organization as Claimant's Representative (VA Form 
21-22 or similar form) changing his representation from the 
Disabled American Veterans (DAV).  The NAACP is not among the 
list of accredited veteran's service organizations.  It is 
unclear whether he has an agent or attorney from this group 
that from whom he desires representation.  Further 
clarification of the veteran's intent regarding his 
representation in this case should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should clarify whether the 
appellant has an agent or attorney at 
the NAACP from whom he desires 
representation.  He should otherwise be 
instructed that that organization does 
not normally provide representation in 
veterans' matters.  The RO/AMC should 
also provide the veteran with a list of 
accredited veteran's service 
organizations and advise him of the 
need to submit a new signed VA Form 21- 
22, in favor of an accredited service 
organization, if he wishes to change 
his power of attorney from the DAV, to 
enable the new organization to act as 
his accredited representative.  
Otherwise the DAV will be considered to 
be his representative.

2.	The RO/AMC should provide the veteran 
and his representative with a copy of 
the November 1, 2007 SSOC.  An 
appropriate period of time should be 
allowed for response.  If there is 
further evidence submitted the matter 
should be readjudicated in accordance 
with applicable procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


